Citation Nr: 1517055	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-04 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Harry J. Binder, Attorney


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The appellant has active service from December 5, 1983, to March 31, 1988, August 27, 2005, to December 31, 2005, and March 6, 2011, to December 1, 2011, and is an Air National Guard member. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO). Review of the VA paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The appellant used 48 months of entitlement to VA educational assistance benefits under Chapter 1606, the Montgomery GI Bill - Selective Reserve (formerly Chapter 106, the New GI Bill - Selected Reserve), from August 1988 to October 1993 and under Chapter 32, the Vietnam Era Education Assistance Program, from October 1993 to April 1996.

2. There were no months of entitlement to VA educational assistance benefits remaining at the time of the appellant's undated claim for such benefits under Chapter 33, the Post-9/11 GI Bill, denied in the April 2012 rating decision on appeal.
 
2. Under VA law, the appellant is entitled to a maximum of 48 months of educational assistance benefits under two or more VA educational assistance programs; there is no provision in the law that would afford him more than a combined total of 48 months of such benefits.


CONCLUSION OF LAW

The appellant has no legal entitlement to additional VA educational assistance benefits under Chapter 33, the Post-9/11 GI Bill. 38 U.S.C.A. § 3319 (West 2002 & Supp. 2012); 38 C.F.R. §§ 21.4020, 21.9550 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides, among other things, that the VA will make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim for benefits under laws administered by the VA. The VCAA also requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The record on appeal does not reflect that the appellant was notified of the VCAA as required by 38 U.S.C.A. § 5103(a). Nevertheless, upon further review, it is not clear that such notice is required in this case because the benefits sought are found in Chapter 33 of Title 38. As will be explained below, it is the law, and not the evidence, that is dispositive in this case. When there is an error in the VCAA notice, or in this case the absence of the VCAA notice, there is no prejudice to a claimant as a result of the error if the benefit sought could not possibly have been awarded as a matter of law. See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005) ("This Court has held that an error is nonprejudicial where the benefit sought could not possibly have been awarded as a matter of law."); see also Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive). An opinion from the VA General Counsel has held that the VA is not required to provide notice of the information and evidence necessary to substantiate a claim or required to develop evidence to substantiate a claim where the claim cannot be substantiated because there is no legal basis for the claim or because the undisputed facts render the claimant ineligible for the claimed benefit. See VAOPGCPREC 5-2004 (June 23, 2004). Therefore, the Board finds that no further action is necessary under the VCAA on the basis that it is the law, not the evidence, that is dispositive in this case. 

VA Educational Assistance Benefits under Chapter 33, the Post-9/11 GI Bill

The essential facts of this case are not in dispute. VA records show that the appellant received payment of VA educational assistance benefits from August 1988 to October 1993 under Chapter 1606, the Montgomery GI Bill - Selective Reserve (formerly Chapter 106, the New GI Bill - Selected Reserve), and under Chapter 32, the Vietnam Era Education Assistance Program, from October 1993 to April 1996. These payments represent all 48 months of VA educational assistance benefits to which the appellant is entitled. See 38 C.F.R. § 21.7570 (2014). 

In an undated claim, denied by the April 2012 rating decision on appeal, the appellant applied for VA educational assistance benefits under Chapter 33, the Post-9/11 GI Bill. The appellant acknowledged that in electing such benefits, he may not receive more than a total of 48 months of benefits under two or more programs. 

Under governing law, an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C. Chapter 33, the Post-9/11 GI Bill, subject to the provisions of         § 21.4020 and this section. 38 C.F.R. § 21.9550(a). Where an individual is eligible for two or more education programs, the aggregate period for which any person may receive assistance may not exceed 48 months (or the part-time equivalent). 38 C.F.R. § 21.4020. There is no provision that entitles the individual to VA educational assistance benefits under Chapter 33, the Post-9/11 GI Bill, in additional to the 48 total months of combined benefits under two or more VA educational assistance benefits programs. 38 C.F.R. §§ 21.4020, 21.9550(b)(1). 

Review of the claims file indicates that while residing in Louisiana, the appellant filed an August 1988 claim for VA educational assistance benefits under Chapter 1606, the Montgomery GI Bill - Selective Reserve, for courses at the University of New Orleans. The program was referred to at that time as Chapter 106, the New GI Bill - Selected Reserve. Subsequent to the appellant's August 1988 claim, he began to receive benefits that were adjusted to reflect the months of entitlement used, considering a number of changes in enrollment when he dropped or changed courses. Each change was precipitated by the appellant's submitted enrollment certificates or change in enrollment forms. In a February 1990 letter, the appellant was informed that he had 21 months and 19 days of entitlement remaining as of May 1990. In a November 1991 letter, the appellant was informed that he had 7 months and 2 days of entitlement remaining of May 1992. 

While residing in Louisiana, the appellant filed a June 1993 claim for VA educational assistance benefits under Chapter 32, the Vietnam Era Education Assistance Program, for courses at Delgado Community College and Charity School of Nursing. He acknowledged that he had previously applied for benefits under Chapter 106. In a November 1993 letter, the appellant was awarded 12 months of VA educational assistance benefits under Chapter 32, the Vietnam Era Education Assistance Program. He was informed that the maximum entitlement payable under any combination of VA educational assistance benefits programs was 48 months, and that he had exhausted 36 months of benefits under another program. 

The appellant does not argue that he did not receive 48 months of VA educational assistance benefits. In his July 2012 Notice of Disagreement (NOD), he asserts that while residing in Louisiana as a member of the Air National Guard, he used a state tuition exemption program; a state program and not a VA program. It appears that the appellant thus asserts that his total VA educational assistance benefits should not have been reduced by those months he was in receipt of a state tuition award or exemption. 

The appellant did not provide the name of the institution or the dates of the courses related to the months of entitlement he now asserts should not have been counted against the 48 month total months of eligibility for VA educational assistance benefits. As discussed above, while the appellant resided in Louisiana, he applied for and received VA educational assistance benefits and did not argue that such were impacted by any state tuition exemption program. Thus, to the extent that the appellant was indeed the recipient of any state tuition exemption, he also received VA educational assistance benefits while residing in Louisiana as a member of the Air National Guard, as detailed above. The Board finds no basis that the receipt of state benefits renders the months he accepted VA educational assistance benefits as months not counted against the 48 total months of eligibility allowed.  

The appellant also asserts, in his February 2013 Substantive Appeal, that he was not eligible to receive VA educational assistance benefits under Chapter 1606, as such is a program for Army National Guard members and he was in the Air National Guard. It appears that he refers to the January 2013 Statement of the Case (SOC) detailing benefits used under both Chapter 1606, the Montgomery GO Bill - Selective Reserve, and Chapter 32, the Vietnam Era Education Assistance Program. The Board finds no limitation of the Montgomery GI Bill to any specific branch of the armed forces. Both Chapter 106/Chapter 1606 and Chapter 32 are included in the pertinent regulation cited above as to the 48 months total eligibility under two or more VA educational assistance benefits programs. Significantly, however, the appellant does not argue that he did not receive 48 months of VA educational assistance benefits, regardless of the name of the program. 

The appellant's attorney, in a February 2015 statement, asserts that the appellant had active service dated after he exhausted his 48 months of VA educational assistance benefits under two or more programs, specifically, his active service dated from August 27, 2005, to December 31, 2005, and March 6, 2011, to December 1, 2011. The attorney cited no law, regulation, or case to support his argument. As discussed herein, however, the Board finds no basis for additional VA educational assistance benefits based on active service dated after exhausting the maximum 48 months of eligibility to such benefits. 

The Board is bound by the law and is without authority to grant benefits on an equitable basis. 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). Neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA educational assistance benefits programs. The eligibility requirements for such benefits are prescribed by Congress and regulations enacted by the Armed Forces and VA. 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2014). 

Based on the forgoing, the appellant had previously used 48 months of entitlement to VA educational assistance benefits under Chapter 1606, the Montgomery GI Bill - Selective Reserve (Chapter 106, the New GI Bill - Selected Reserve), and Chapter 32, the Vietnam Era Education Assistance Program; and he thus has no legal entitlement to any additional VA educational assistance benefits under Chapter 33, the Post-9/11 GI Bill. The claim is denied. It is the law in this case, and not the evidence, that is dispositive of the appeal. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). As the law is dispositive of the instant case, the benefit of the doubt rule is not for application.


ORDER

Entitlement to additional VA educational assistance benefits under Chapter 33, the Post-9/11 GI Bill, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


